ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                      )
                                                   )
  Fortis Networks, Inc.                            ) ASBCA No. 61208
                                                   )
  Under Contract No. W912BV-14-D-0005              )

  APPEARANCE FOR THE APPELLANT:                       David A. Rose, Esq.
                                                       Rose Consulting Law Firm
                                                       Valdosta, GA

  APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      Ronald J. Goodeyon, Esq.
                                                      Stephanie J. Milburn, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer, Tulsa District

                                  ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: January 11, 2022



                                                KENNETH D. WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61208, Appeal of Fortis Networks,
Inc., rendered in conformance with the Board’s Charter.

       Dated: January 11, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals